Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #051


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 15th day of October, 2014, are as follows:




PER CURIAM:


2013-OB-2152      IN RE: COMMITTEE ON BAR ADMISSIONS CFN-2792

                  After hearing oral argument, reviewing the evidence, and
                  considering the law, we conclude petitioner is eligible to be
                  admitted to the practice of law in Louisiana. Accordingly, it is
                  ordered that the application for admission be and hereby is
                  granted.
                  ADMISSION GRANTED.

                  VICTORY, J., would deny admission.
                  GUIDRY, J., dissents and would deny admission.
                  CLARK, J., would deny admission and assigns reasons.
10/15/14


                     SUPREME COURT OF LOUISIANA

                                 NO. 13-OB-2152

           IN RE: COMMITTEE ON BAR ADMISSIONS CFN-2792


            ON APPLICATION FOR ADMISSION TO THE BAR


PER CURIAM

       The Committee on Bar Admissions (“Committee”) opposed petitioner’s

application to sit for the Louisiana Bar Examination based on character and fitness

concerns relating to his prior criminal history and his military disciplinary history.

In addition, the Committee cited a finding by the Texas Board of Bar Examiners

that petitioner had failed to fully and accurately disclose his criminal and military

disciplinary history on his law school application and on his bar application in

Texas. We subsequently granted petitioner permission to sit for the bar exam, with

the condition that upon his successful completion of the exam, he apply to the

court for the appointment of a commissioner to take character and fitness evidence.

       Petitioner thereafter successfully passed the essay portion of the bar exam,

and upon his application, we remanded this matter to the Committee on Bar

Admissions Panel on Character and Fitness to conduct an investigation and

appointed a commissioner to take character and fitness evidence. Following the

proceedings, the commissioner filed his report with this court, recommending

petitioner be admitted to the practice of law.       Neither party objected to this

recommendation; however, on its own motion, this court ordered the matter

docketed for oral argument.

      After hearing oral argument, reviewing the evidence, and considering the

law, we conclude petitioner is eligible to be admitted to the practice of law in
Louisiana. Accordingly, it is ordered that the application for admission be and

hereby is granted.



ADMISSION GRANTED.




                                       2
10/15/14

                    SUPREME COURT OF LOUISIANA

                              NO. 2013-OB-2152

           IN RE: COMMITTEE ON BAR ADMISSIONS CFN-2792

            ON APPLICATION FOR ADMISSION TO THE BAR



Guidry, J., dissents and would deny admission.
10/15/14

                     SUPREME COURT OF LOUISIANA

                               NO. 13-OB-2152

       IN RE: COMMITTEE ON BAR ADMISSIONS CFN-2792

          ON APPLICATION FOR ADMISSION TO THE BAR


Clark, J., dissenting.

      I voted to deny petitioner’s request to sit for the bar exam, I voted to deny

petitioner’s application for the appointment of a commissioner, and, for the same

reasons, I would deny admission.

      Petitioner has a record of both civilian criminal conduct and military

criminal conduct. Further, and perhaps more seriously, petitioner shown a pattern

of dishonesty by failing to report his complete criminal history and/or his

employment history on his law school admission, his application for admission to

the Texas Bar, and his application for admission to the Louisiana Bar.

      A license to practice law in Louisiana is a privilege, not a right, and

petitioner has shown by his illegal and dishonest conduct that he is not entitled to

that privilege. By admitting petitioner to the Louisiana Bar, the Court is lowering

the standards demanded of members of the Bar.